        Case 3:19-cv-00549-BAJ-SDJ       Document 42      05/19/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 NAIF ALRSHDAN, ET AL.                                              CIVIL ACTION

 VERSUS

 BOARD OF SUPERVISORS OF                                   NO. 19-00549-BAJ-SDJ
 SOUTHERN UNIVERSITY AND
 AGRICULTURAL AND
 MECHANICAL COLLEGE

                              RULING AND ORDER

      Before the Court is Defendant’s Motion To Dismiss Claim For Injunctive

Relief As Moot (Doc. 28). Plaintiffs oppose Defendant’s Motion (Doc. 29), and

Defendant has submitted a reply in further support of its position (Doc. 30). For

reasons explained, Defendant’s Motion will be denied for failure to comply with this

Court’s Local Rules.

      Plaintiffs allege that Defendant, a federally funded public university, fails to

provide required accommodations to Deaf students, in violation of Title II of the

Americans With Disability Act, 42 U.S.C. § 12132 (“ADA”), and Section 504 of the

Rehabilitation Act of 1973 (“RA”), 29 U.S.C. § 794. (Doc. 25 at ¶ 5). Relevant here,

Plaintiffs seek an injunction requiring Defendant to comply with its obligations under

the ADA and RA. (Id. at pp. 18-10 (Prayer for Relief)).

      Now, Defendant seeks dismissal of Plaintiffs’ request for injunctive relief,

contending that its post-litigation actions have eliminated the need for an injunction.

(See Doc. 28). In short, Defendant argues that even if its prior policies violated

Plaintiffs’ rights, those policies have been changed, and Plaintiffs currently “face no
        Case 3:19-cv-00549-BAJ-SDJ       Document 42     05/19/21 Page 2 of 3




barriers due to their hearing impairment.” (Doc. 28-2 at 6). Thus, injunctive relief is

no longer required. (See id. at 6-10). In support, Defendant attaches declarations of

its newly-appointed Director of ADA & Title IX Compliance, and its interim

coordinator of the Office of Disability Services, each indicating that Defendant has

taken certain steps to address Plaintiffs’ concerns. (See Docs. 28-2, 30-1).

      Plaintiffs oppose Defendant’s Motion, and assert that they continue to

experience “episodes of discrimination, retaliation, and a systemic failure to

accommodate under Title II of the Americans with Disabilities Act.” (Doc. 29 at 1).

Further, Plaintiffs submit competing evidence—consisting of email correspondence—

indicating that Defendant’s new policy changes have not fully resolved the violations

alleged in the Amended Complaint. (See Docs. 29-1, 29-2, 29-3, 29-4).

      Defendant’s Motion violates this Court’s Local Rules in two respects. First,

although styled a motion to dismiss, Defendant’s Motion is plainly a motion for

summary judgment, requiring the Court to weigh competing evidence under Federal

Rule of Civil Procedure 56. The problem is that Defendant has already submitted

(and lost) a summary judgment motion. (See Docs. 23, 35). This Court’s Local Rules

generally prohibit a party from filing more than one summary judgment motion,

expressly allowing successive motions “only after seeking leave of Court and

demonstrating good cause.” LR 56(h). Defendant did not seek leave prior to filing its

Motion, and fails to show good cause justifying its successive request. This alone is

sufficient basis to deny Defendant’s Motion. See CMFG Life Ins. Co. v. Lee, No. 20-cv-

00157, 2021 WL 1395768, at *1 (M.D. La. Apr. 13, 2021) (Jackson, J.) (“[T]his Court



                                           2
        Case 3:19-cv-00549-BAJ-SDJ       Document 42      05/19/21 Page 3 of 3




has repeatedly warned that its Local Rules carry the force of law, that parties

appearing before the Court are charged with knowledge of its Local Rules, and that

a party that fails to comply with the Local Rules does so at his own peril.” (quotation

marks and citations omitted)).

      Moreover, even if the Court overlooked Defendant’s failure to obtain leave to

file a successive summary judgment motion, its Motion here is deficient, as it does

not include the statement of undisputed material facts required by Local Rule 56(f).

Again, Defendant’s failure to comply with the Local Rules is fatal to its request. See

id. (denying motion for summary judgment based on movant’s failure to submit a

properly cited statement of undisputed material facts).

      Accordingly,

      IT IS ORDERED that Defendant’s Motion To Dismiss Claim For Injunctive

Relief As Moot (Doc. 28) is DENIED.

                                 Baton Rouge, Louisiana, this 19th day of May, 2021



                                        _______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          3
